DETAILED ACTION
1. 	The Application filed on October 27, 2021 is acknowledged.
	Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 4-6, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation of “the first” renders the claim indefinite; since it is not clear that what the first is? And there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation of “the magnitude…” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation of “a third feature” renders the claim indefinite; since it is not clear that what a third feature is? And where or what the first and second features are in order to define a third feature?
Claim 13 recites the limitation of “wherein one of the leading edge, trailing edge and third feature…” renders the claim indefinite; since it is not clear that what this limitation means? notes that the Applicants should provide --the plurality of leading edges, the plurality of trailing edges and the plurality of third features-- or the applicants should revise the above limitation to -- wherein one of the leading edge, trailing edge or third feature…--.
Claim 14 recites the limitation of “the subsequent engine revolution” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kollmann (US 5,682,860).
	Regarding claim 1, Kollmann invention teaches a method of controlling spark events in a combustion engine [Figure 1 illustrates a block switching diagram which provides a method for controlling spark events in a combustion engine], comprising: determining a change in voltage at an input of a sensor during an engine revolution [Figures 2-5 illustrate the changes in voltage for generating the ignition sparks between 2kV and 6kV; further see col. 2, lines 38-67]; and providing at least two spark event signals to attempt to provide at least two spark events in the engine during the engine revolution [Figures 2-5 illustrate the changes in voltage for generating the ignition sparks between 2kV and 6kV; further see col. 2, lines 38-67].
Kollmann invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to the voltage sensor.  However, From the Figures of Kollmann, the voltage would be able to be sensed or recognized by the resistor (11), capacitor (23) and diode (24) would have been well-known in this art.  Therefore, the disclosure of Kollmann is considered to inherently possess the claimed limitation of “voltage change at input of sensor is determined”.  Alternatively, it would have been obvious to one of ordinary skill in the art to have determined a change in voltage at an input of a sensor during an engine revolution.  See also MPEP 2144.04. IV.A.
Regarding claims 2 and 3, as broad as understanding, a first threshold number of engine revolutions from attempted starting of the engine is too broad; which would be any number (e.g. one); therefore, the explanation in claim one would have be well-known to be included a first threshold number.
Regarding claim 4, as discussed in claim 1, notes Figures 2-5 which illustrates the input voltage to the ignition coil (20) is either positive or negative more than once per engine revolution [Figures 5c-5f] and the ignition spark event signals (I1 and I2) are provided on at least two occasions [Figure 5a] when the voltage becomes positive or at least two times the voltage becomes negative in a given engine revolution.
Regarding claim 5, see discussion in claim 4.
Regarding claim 6, see discussion in claim 1, specifically Figures 2-5.
Regarding claim 7, see discussion in claim 1, specifically discussed in Figure 3.
Regarding claim 14, see discussion in claim 3.
9.	Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as obvious over Kollmann in view of Abei et al (US 2021/0010449 A1).
	Regarding claim 8, Kollmann invention teaches the claimed invention except the sensor is a VR sensor and the change in a voltage is caused by movement of a magnet relative to the VR sensor.
	Abei invention teaches a phase determination and control for an ignition system (10) [Figure 1] comprising coils (30, 32, 34), which may include the VR sensor, provide a signal or voltage variance in accordance with the position and movement of the magnets 16-18 relative to the coils [para. 0073 and 0075].
Since the prior art references are both from the same field of endeavor.  The purpose disclosed by Abei invention would have been recognized in the pertinent art of Kollmann.  
It would have been obvious at the time the invention was made to a person having ordinary skills in the art to have provided a VR sensor as taught by Abei into the Kollmann system for the purpose of determining the change in voltage which is caused by movement of a magnet relative to the sensor.
	Regarding claim 9, see discussion in claim 8 [wire coils (30, 32 and 34)].
	Regarding claim 15, as discussed in claim 1, further see para. 0070 [Abei invention].
10.	Claims 10-13, as far as understood, are rejected under 35 U.S.C. 103 as obvious over Kollmann in view of Abei et al., and further in view of GARRARD et al. (US 2015/0198466 A1).
	Regarding claim 10, the modified Kollmann invention teaches the claimed invention except the magnet includes a leading edge, a trailing edge 
	GARRARD teaches the magnet includes a leading edge, a trailing edge [para. 0014], and furthermore, notes Figure 1, which describes a leading edge comparator (104), a trailing edge comparator (106) and a post processing (108) [which would have been considered to be equivalent to a third feature] to produce changes in a voltage waveform at the VR sensor.  For more details, see Figures 2-7.
Since the prior art references are both from the same field of endeavor.  The purpose disclosed by GARRARD would have been recognized in the pertinent art of the modified Kollmann invention.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have provided a magnet configuration as taught by GARRARD into the modified Kollmann system for the purpose of producing changes in a voltage waveform at the VR sensor.
Regarding claim 11, see discussion in claim 10.
Regarding claims 12 and 13, the modified Kollmann discloses all the claimed limitation as discussed above except the position of engine piston is between 50 degrees and 10 degrees or between 25 degrees and zero degrees BTDC.
	Regarding the specific range of the position of engine piston, it is the examiner’s position that a range between 50 degrees and 10 degrees or between 25 degrees and zero degrees BTDC would have been an obvious matter of design choice well within the level of ordinary skill in the art.  Moreover, there is nothing in the record, which establishes that the claimed parameters present a novel or unexpected result (See In re Kuhle, 562 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586.  Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality.  In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204.  However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H. HOANG whose telephone number is (571) 272-4843 or johnny.hoang@uspto.gov.  
The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
November 15, 2022








/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 18, 2022